EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 6/2/2022. Claims 1-7 and 21-36 are pending. Claims 8-20 have been cancelled. Claims 23-32 have been withdrawn. No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Porter on 6/8/2022.
The application has been amended as follows:

1. (Currently Amended) A system for use with a post-tensioning tendon, the post-tensioning tendon including an anchor body and an anchor encapsulation, the system comprising:
a connector anchor including a bore therethrough, the connector anchor adapted to mechanically couple to the post-tensioning tendon; and
a coupler, the coupler comprising:
a coupler body including a coupler bore therethrough;
a connector having a connector bore therethrough and an outer surface, wherein the coupler body is seated within the connector;
a first spacer;
a second spacer; and
a coupler encapsulation on the outer surface of the connector, the coupler encapsulation including a first end and a second end, wherein the first end is adapted to mechanically couple to the post-tensioning tendon;
wherein the second spacer is:
annular and disposed adjacent to the coupler encapsulation, the connector and coupler body;
configured to retain the coupler body and the connector in a specific configuration within the coupler; and
configured to provide sealing between a tension member passing through the second spacer and the coupler.  

3. (Currently Amended) The system of claim 2, wherein the  first spacer is -2-PATENTU.S. Application No. 16/822,733Attorney Docket No. 121290.0000002retained in the connector and retaining the coupler body in the connector.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 8/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-D is withdrawn. However, claims 23-32, directed to a nonelected invention remains withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 23-32 directed to an invention non-elected without traverse. Accordingly, claims 23-32 have been cancelled.

Claims 1-7, 21-22 and 33-36 are allowed.
Claims 8-20 and 22-32 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 6/2/2022, in light of the claim amendments filed on the same date are persuasive. In particular, applicant’s argument is persuasive that Sorkin (US 6761002) and Schneider (US 20030205014) do not teach or disclose, alone or in combination all the elements and features of the system for use with a post-tensioning tendon, including inter alia the second spacer as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635